United States Court of Appeals
                      For the First Circuit


No. 12-2373

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                        ROBERT A. GEORGE,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                              Before

                  Thompson, Stahl, and Kayatta,
                         Circuit Judges.


     Robert M. Goldstein for appellant.
     Mark T. Quinlivan, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.



                          July 30, 2014
            THOMPSON, Circuit Judge.

                              Overview

            We write today about the curious case of Robert George,

a criminal-lawyer-turned-convict.      Our story — which we narrate in

the light most favorable to the government, see United States v.

Acosta-Colón, 741 F.3d 179, 191 (1st Cir. 2013) — starts in a

Massachusetts town, sometime in early 2009.       Standing in line to

buy coffee at a Dunkin' Donuts, George bumped into ex-con Ronald

Dardinski.     The two went back a ways.      George had represented

Dardinski in a couple of criminal proceedings.      And Dardinski had

wanted George to represent him in another criminal matter too, a

larceny scheme where he had "sold" some repossessed cars that were

not his to sell, pocketing $750,000 from would-be buyers without

giving them the autos.     Dardinski had told George "everything"

about the repo scam but hired another lawyer instead and eventually

did four years in prison after pleading guilty to state-larceny

charges.     Money has long been a sore spot between the men, with

Dardinski convinced that George had overcharged him in the other

cases.     Indeed, as recorded on tapes from prison, Dardinski had

told his girlfriend that if George did not pay up, then "when I get

out, I'm going to go smash his head in."         Anyway, reunited at

Dunkin' Donuts, George asked Dardinski, "Oh, what did you ever do

with all that money?" — little did George know about Dardinski's

head-smashing threat, apparently.       "I still have a bunch of it


                                 -2-
hidden," Dardinski said.     "Well," George shot back, "I can get rid

of it for you."      As he was leaving, Dardinski promised to call

George once he figured out "what was what."1    And he later would —

but not before telling DEA Special Agent Joseph Tamuleviz about his

run-in with George and agreeing to become a paid informant against

his erstwhile attorney.2    Dardinski, by the way, did not pull agent

Tamuleviz's name out of a hat — he called him because he had worked

as an informant for him before.

            Spanning nearly two years, the ensuing investigation

involved the usual investigative techniques, like tape-recorded

conversations and police surveillance.        To give the reader a

glimpse of how George's scheme played out, we thumbnail it this

way, adding further facts later as we discuss specific issues.

            During a follow-up meeting, George told Dardinski that he

had a mortgage broker who could clean the repo-scam money (or so a

jury under the circumstances could easily conclude).      "[I]f this

guy isn't alright, you can hold me 100% responsible," Dardinski

taped George saying.       Dardinski said that he had to hide some

"coke" money too.    George announced at their next conclave — held

in George's Lexus — that the broker had "agreed to do the rest," an

apparent allusion to the coke money.     And he explained the plot's



     1
       George argues that Dardinski was lying, but the jury was
entitled to believe otherwise. See id.
     2
         "DEA" is an acronym for the Drug Enforcement Administration.

                                  -3-
particulars:    Dardinski would give the broker $100,000, who would

then cut him an $80,000 check from East Coast Mortgage's account

and pocket the rest as a fee.

            Thanks to George, Dardinski eventually hooked up with the

broker, Michael Hansen.    "How many times do you think you'll need

it?" Hansen asked Dardinski when they met in person, referring to

his laundry services.     "Probably ten," Dardinski said.    "That a

boy!" an excited Hansen shouted. Two times Dardinski handed Hansen

$100,000.   And two times Hansen gave Dardinski a check for $80,000

made out to Crane Industries, a fake company set up by the DEA.

Agents then contacted Hansen, who agreed to cooperate with the

government.    George had told Dardinski that he was not getting a

cent on the deals.     But that was a big lie, George told Hansen.

And Hansen ended up paying George $20,000 for helping to make the

transactions happen.

            While this laundering was going on, George also told

Dardinski that he would pay him a fee for client referrals.       So

Dardinski introduced him to "Angel," a supposed drug-dealing friend

of his who was really undercover officer Pedro Nieves.      The coke

money he had laundered through Hansen had come from drug sales

involving this dealer, Dardinski told George.     "Angel" later gave

George a $25,000 cash retainer.     That same day, George deposited

$9,000 in cash into an account at a Bank of America branch located

in Needham, Massachusetts.      Twelve minutes later, he deposited


                                 -4-
$8,000 in cash into that account at a different Bank of America

branch located a half mile away.           Two weeks later, George gave

Dardinski a $2,500 check payable to Crane Industries.         Written on

the same account into which George had deposited the $17,000, this

check represented Dardinski's "cut" of the retainer. The check had

"office disposal" on the memo line, even though Dardinski had not

done a lick of office-disposal work for George.

            All this, and more, led to George's arrest, indictment,

and jury conviction for money-laundering conspiracy (count 1),3

aiding    and     abetting   money   laundering   (counts   2-3),4   money

laundering (counts 4-6),5 and structuring financial transactions to

avoid reporting them (count 7).6       Following the verdict, the judge

sentenced George to 42 months in prison.          The judge also ordered

him to forfeit his Lexus.

            George now appeals his convictions, his sentence, and the

forfeiture judgment, challenging several of the judge's rulings

along the way. Though passionately presented, his arguments do not

persuade.       So at the end of the day, we affirm the judge in all

respects.




     3
         See 18 U.S.C. §§ 1956(h), 1957.
     4
         See 18 U.S.C. §§ 2, 1956(a)(3).
     5
         See 18 U.S.C. § 1956(a)(3).
     6
         See 31 U.S.C. § 5324(a)(1).

                                     -5-
                         Sufficiency Issues

           George had asked for a judgment of acquittal at the close

of all the evidence.   The judge orally denied the request without

prejudice to his reconsidering the motion after the jury's verdict.

George later moved post-verdict for a judgment of acquittal or new

trial.   But the judge denied that motion in a margin order.

           A   disappointed     George   claims   the    judge    got   the

sufficiency ruling all wrong. As he tells it, the government never

proved four things:    first, that he and Hansen had conspired to

launder illegally-gathered money, as count 1 alleged — i.e., money

derived from "specified unlawful activity," to use some legal

lingo; second, that he had aided and abetted the Dardinski/Hansen

transactions, as counts 2-3 alleged; third, that the specified

unlawful activity underlying counts 1-3 was wire fraud; and fourth,

that the $2,500 George used to cover his check to Dardinski came

from the $25,000 "Angel" had given him, as count 6 alleged.

Tackling these preserved claims, we review the evidence (direct and

circumstantial) afresh and in a prosecution-friendly light, making

all   reasonable   inferences     and    credibility    choices   in    the

government's favor.    See, e.g., Acosta-Colón, 741 F.3d at 190-91.

Ultimately, George must show that after viewing the evidence this

way, no sensible jury could have convicted him.          See id. at 191.

And of course, it matters not whether his conduct looks squeaky-

clean when seen in splendid isolation — nor need the government's


                                   -6-
evidence rule out every hypothesis consistent with his innocence,

provided the record supports a guilt-beyond-a-reasonable-doubt

finding.   See United States v. Polanco, 634 F.3d 39, 45 (1st Cir.

2011). No surprise, then, that "a sufficiency challenge is a tough

sell," id. at 45-46, and for reasons described below, we decline to

buy what George is selling.

                                   (1)
                               Conspiracy

           Kicking    things   off,    George   challenges   his    count-1

conviction under § 1956(h).     That section criminalizes conspiracy

to commit money laundering in violation of §§ 1956 or 1957.

Section 1956(a)(1)(B)(i), in turn, criminalizes the conduct of any

person who carries out a financial transaction knowing both that

the funds involved arose from "some form of unlawful activity" and

that the transaction is "designed in whole or in part . . . to

conceal or disguise the nature, the location, the source, the

ownership, or the control of the proceeds of specified unlawful

activity."      And § 1957(a) criminalizes "knowingly" engaging in a

monetary transaction in "property of a value greater than $10,000"

that is also "derived from specified unlawful activity."           For both

statutes, "specified unlawful activity" includes wire fraud and

felony drug offenses.     See §§ 1956(c)(7)(A) (referencing 18 U.S.C.

§   1961(1)),     1957(f)(3)(emphasizing    that   "specified      unlawful




                                      -7-
activity" for § 1957 purposes has the meaning given in § 1956).7

Noting that a conspiracy is an agreement between two or more

persons to commit a crime, see United States v. Tum, 707 F.3d 68,

74-75 (1st Cir. 2013) (discussing conspiracy essentials), George

wants us to conclude that prosecutors failed to prove that he and

Hansen ever agreed to launder money that they believed came from

wire fraud or drug trafficking.            But this we cannot do.          Just

consider    the   following    evidence,   sketched     in   the   light   most

pleasing to the government, with all credibility issues resolved in

its favor:

             George knew every dirty detail behind Dardinski's repo

caper, having gotten them straight from Dardinski's mouth when

Dardinski was looking for a lawyer to help deal with the fallout

from that caper.        So a rational jury could easily conclude that

when George asked Dardinski what he had done with "all that money"

and then said that "I can get rid of it for you," George was

referring    to   the   loot   Dardinski   had   made   from   that   illegal

activity.



     7
       George sort of hints that the government had to prove that
he knew the exact origin of the laundered funds.       But neither
statute requires any such thing. See § 1956(c)(1) (declaring that
it is enough that one knows that the proceeds came from "some form,
though not necessarily which form," of felony under federal or
state law); § 1957(c) (providing that one need not know "that the
offense from which the criminally derived property was derived" is
one of those "specified unlawful activit[ies]" listed in the
statutes); see also United States v. Cedeño-Pérez, 579 F.3d 54, 59
(1st Cir. 2009).

                                    -8-
          On the heels of his "I can get rid of it for you"

comment, George told Dardinski — over the course of two different

recorded conversations, one of which took place in George's Lexus

— that he had a mortgage-broker "guy" who would take Dardinski's

"hundred grand" and "cut [Dardinski] a check from his company, East

Coast Mortgage, for $80,000."    George at one point also said that

he would tell the broker — who of course turned out to be Hansen —

that "we're all set to go."      Based on this evidence, a sensible

jury could find that George and Hansen had reached an understanding

at some point about how to launder Dardinski's illegally-gained

money.

          "I gotta hide" some "coke" money too, Dardinski confessed

to George during the first of their recorded tête-à-têtes.        And

George clued him in at their next meeting that the broker had

"agreed to do the rest."    Dardinski complained that the fee he was

about to pay for the laundering was too high.    Explaining why the

fee was what it was, George said that the broker had said, "'I'm

doing a huge favor. . . .     I don't even know [Dardinski].'"   From

this evidence, a levelheaded jury could also deduce that George and

Hansen had agreed to launder Dardinski's criminally-acquired funds.

          To help the two get together, George gave Dardinski

Hansen's cell-phone number.    And when Dardinski and Hansen finally

met, Dardinski made clear (in yet another recorded meeting) that he

had "a ton of money stashed here, there, and everywhere" and


                                  -9-
suggested that they do a hundred grand first and more later once

they get comfortable with each other.            "Was it worth it?" an

interested Hansen asked Dardinski, with the first "it" referring to

Dardinski's stint in prison for the larceny crime.            "I did four

years," Dardinski replied — to which Hansen said, "Yeah.          Fuck it.

It's worth it."     Dardinski twice gave Hansen $100,000 (all DEA-

supplied money). The first time he told Hansen that "we'll do this

one and then I'll do a bunch more," adding that he had "all that

money from the coke too." "Alright," said Hansen. The second time

Dardinski warned Hansen not to "ride around with" the money because

"[t]here's probably fuckin' coke" on it.          "Oh jeez" was Hansen's

response.    And each time Hansen gave Dardinski an $80,000 check

payable to Crane Industries, the fictitious DEA-undercover company.

And speaking of payouts, George had told Dardinski that he "wasn't

making any money" on these deals.         But "[t]hat's something I made

up," George admitted to Hansen.         Ultimately, Hansen gave George

$20,000, saying "the deal's half," and "I want the slate even."

The net effect of all this is that a grounded jury could again

infer that George and Hansen had settled on a plan to clean

Dardinski's dirty money.

            Desperate for a way to show that he never agreed to

launder ill-gotten gains, George points to evidence suggesting that

Dardinski   had   "lots   and   lots"   of   legitimate   money   from   his

repossession business that he wanted to hide from the government.


                                   -10-
And he invites us to infer that all his deal discussions with

Dardinski focused on money Dardinski had earned honestly and so

find that the deal-discussion evidence did not — in his words, with

his emphasis — "constitute sufficient evidence . . . that George

agreed to launder criminally-derived money."        His argument has at

least two problems, however.     One, caselaw "compels us to draw all

reasonable inferences in the government's favor, not his."         Tum,
707 F.3d at 73.   Two, even if we assume for argument's sake that

this is a "plausible theory of innocence," George gains nothing,

"because the issue is not whether a jury rationally could have

acquitted but whether it rationally could have found guilt beyond

a reasonable doubt."     See United States v. Seng Tan, 674 F.3d 103,

107 (1st Cir. 2012).       And again, the recorded conversations —

viewed in the proper light — gave the jury plenty of reasons to

conclude that the conspirators were laundering Dardinski's dirty

money, not simply hiding his clean money.

          The   bottom    line   is   that   this   phase   of George's

sufficiency challenge fails.     So we soldier on.

                                  (2)
                          Aiding and Abetting

          George next complains about the adequacy of the evidence

on counts 2 and 3, which charged him with aiding and abetting the

two money-laundering deals.      For those not in the know, an aider

and abetter is (broadly speaking) someone who knowingly assisted a

crime's commission, wanting it to succeed.           See, e.g., United

                                  -11-
States v. Davis, 717 F.3d 28, 33 (1st Cir. 2013); Polanco, 634 F.3d

at 44. George stresses that he had told Dardinski before the first

transaction that he wanted nothing to do with any deal.          And he

insists that for long stretches he did nothing to further any deal.

So parroting the aiding-and-abetting definition, he contends that

the evidence does not adequately show that he "participated in the

Hansen/Dardinski transactions, or sought by his actions to make

them succeed."    Color us unpersuaded.

           Eyeing the record from the prosecution's perspective (as

we now must), see Polanco, 634 F.3d at 45, we remind the reader

that after talking the talk about how he could "get rid of"

Dardinski's larceny-related money, George then walked the walk —

getting Hansen involved, giving Dardinski Hansen's contact info,

explaining to Dardinski how Hansen would clean the cash, etc. Here

are   snippets   from   recorded   conversations   between   George   and

Dardinski to help make our point — separated by asterisks, the

first is from a chat that occurred shortly after their coffee-shop

run-in and the second is from one that occurred a few weeks after

that:

           DARDINSKI:     You're sure this guy's alright,
           right?

           GEORGE: Oh my good God. Well, I'll tell you
           what — I will tell you what:    if this guy
           isn't   alright,  you   can hold   me  100%
           responsible for anything.

           DARDINSKI:   You know, it's a hundred grand.
           It's a hundred grand.

                                   -12-
GEORGE: Well I need to tell ya — you don't
have a worry in the world with this guy.

DARDINSKI: Alright. And I'm not gonna have
to pay no taxes? Nothing — it's never gonna
come back to me?

GEORGE:    Nope.    It's his responsibility.
What's he [sic] gonna do is give you the check
that you need. Now you gotta give me — ah,
you know I can't do it — I have to have it.
I'll call him up. I'll tell him we're all set
to go.

                     * * *

GEORGE: I'll tell you one thing, though. I
just talked to the guy a second ago.   Umm,
he's sitting in his office, and, and if I
don't call him — [y]ou know this is the way
he's with me now. I don't call him, I don't
call him, it's all done. . . .

DARDINSKI:   Alright. . . .

. . . .


GEORGE: You're, you're paying a guy two, you
know, you're paying a guy two points on a
hundred dol — to, to, cut a, to cut you a
check for 80 dol — I'm not doing anything
wrong because I'm not benefitting from it.

DARDINSKI:   Okay.

. . . .

GEORGE: Okay, so you're telling me I gotta
tell this guy what time?

DARDINSKI: I don't know. That's the thing.
It's traffic and the weather, and my boss,
um —

GEORGE:   Just so you know about this guy,
okay —

                     -13-
             DARDINSKI:   I'll call you back and by five
             o'clock I'll call you.

             GEORGE: Can I just tell you something about
             this guy? We don't do this, we're done with
             him.

             DARDINSKI:   Okay.

Obviously, then, the evidence is quite sufficient to support the

aiding-and-abetting convictions.

             Scrambling for a way around the problem, George writes

that he cannot be an aider and abetter because he "clearly told

Dardinski" in a recorded conversation nine days before the first

transaction went down that he wanted nothing to do with any deal

with Hansen. True, some transcripts of the just-mentioned recorded

confab reveal George telling Dardinski that "I'm not involved" and

that "you can tell [Hansen] what I said."         But other things George

said cut the other way — for example, when Dardinski said that

Hansen wanted to make the deal's first check out to George, George

responded, "You tell him unless he calls and discusses it with me,

not to make checks out, not to make any check out to me."                 A

reasonably-minded    jury   taking   the   view    most   helpful   to   the

government could find that a cautious George did not want an

$80,000 check made payable to him unless he and Hansen were on the

same page.    And a logical jury could also conclude that George did

not like talking shop over the phone and so sprinkled in words

suggesting his unwillingness to do anything illegal just in case



                                  -14-
the police were listening in.8        We offer this vignette to show how

George   wanted   to   avoid   like    the   plague   any   over-the-phone

discussions of what he called "money laundering" deals.           It is a

conversation between George and Hansen four months after the second

deal (remember, "Ronnie" is Dardinski):

           GEORGE: He says to me, he calls me. I was
           just happy you were doing the deal because I
           said to myself, "that damn fucking Hansen
           knows I wasn't full of shit and he knows I
           didn't take the deal somewhere else."

           HANSEN:     Yeah.

           GEORGE: But, he says Hans[e]n wants you, or
           Hans[e]n asked me to ask you, he will cut the
           check to you and then you put it in your
           account, and then you'll cash the check or cut
           me a check. In other words, a 'double-mummo',
           money laundering. And I said, he said it on
           the fucking telephone, right?     Now at this
           point I'm saying, "Should I call Hans[e]n up
           who won't take my call? And just tell him not
           to talk to this guy on the phone; I don't know
           what's going on here, you know."        And I
           said[,] "Ronnie, what the fuck would I run a
           check through my account that I'm not making
           any money on?" In other words, that wasn't
           even the right answer.


     8
       One could read George's brief as suggesting that he withdrew
from any criminal endeavor and thus could not be an aider and
abetter.   But to the extent he pushes that claim, he cites no
authority that withdrawal is a defense to aiding-and-abetting
crimes. The government, contrastingly, reminds us that this is an
open question in our circuit — one on which our sibling circuits
"appear to be divided," the government stresses, citing United
States v. Burks, 678 F.3d 1190, 1195-96 (10th Cir. 2012)
(collecting cases). Consequently, any argument by George of that
sort is waived because it is (at best) only perfunctorily raised in
his brief. See, e.g., United States v. Maldonado, 708 F.3d 38, 46
n.7 (1st Cir. 2013); United States v. Sanchez, 354 F.3d 70, 80 n.4
(1st Cir. 2004).

                                  -15-
(Emphasis added.)

             George also insists that he did not talk to Dardinski in

the four months leading up to the first deal, that the only

recorded conversations between him and Hansen occurred after both

deals had gone down, that there was no evidence that he had done "a

single thing to further any transaction" during certain periods,

and that some recordings showed he had no idea "the transactions

occurred, much less know their structure."             But what does him in

here is that "a 'culpable aider and abetter need not perform the

substantive offense, be present when it is performed, or be aware

of the details of its execution.'"         Davis, 717 F.3d at 33 (quoting

United States v. Garcia-Rosa, 876 F.2d 209, 217 (1st Cir. 1989),

vacated on other grounds by Rivera-Feliciano v. United States, 498
U.S. 954   (1990)).    So   the   fact   that   he   did   not   personally

participate in the deals and may not have known every tidbit about

them in no way undermines the evidentiary sufficiency of the aider-

and-abetter finding (which again required beyond-a-reasonable-doubt

proof that he knowingly helped another commit a crime, wanting the

venture to pan out).

                                   (3)
                               Wire Fraud

             A moment ago, we said count 1 of the indictment charged

George with conspiracy to commit money laundering and counts 2-3

charged him with aiding and abetting money laundering — with the

money coming from wire fraud or felony drug crimes. The wire fraud

                                    -16-
arose from Dardinski's repo scam, the government insisted (and

insists still).     George argues here (as he did below) that "the

wires had no role or part" in furthering Dardinski's repo scheme,

meaning (at least in his mind) that there was no wire fraud to

underpin counts 1-3.       But his theory is dead wrong, given the

following evidence (again arrayed in the light most flattering to

the government):

           From 2001 to 2002, Dardinski ran a franchise of American

Lenders Service ("American," for short) in Massachusetts. Based in

Texas,   American   is   "a    repossession    clearinghouse,"       to   quote

Dardinski's trial testimony.         A bank looking to, say, repossess a

car would call American, Dardinski explained, and American would

then farm the work out to franchisees like him.          The way it worked

here was American would fax Dardinski a repossession order from its

Texas office, and he would repossess the car.            Unfortunately, he

put some of those cars on a lot and told interested persons that

they were for sale.        Buyers then handed him cash or wrote him

checks for cars they would never get.         And these facts helped lead

to the state-larceny charges against him.

           Turning back to George's argument that the wires did not

further Dardinski's repo ruse, our caselaw holds that the wires'

use need only be "incident[]" to an essential step in the scheme.

See, e.g., United States v. Woodward, 149 F.3d 46, 63 (1st Cir.

1998).    And   contrary      to   what   George   suggests,   the   evidence


                                     -17-
satisfies that standard because without the info in the faxes —

which are interstate wire communications, to be sure — Dardinski

would have lost part of his supply of decoy cars.       In other words,

the interstate faxes helped advance Dardinski's state-larceny

scheme, even if only in an incidental way.          So this sufficiency

attack, like his first, goes nowhere.

                                  (4)
                           The $2,500 Check

           George   also   grumbles   about   the   sufficiency   of   the

evidence on count 6, a money-laundering count under 18 U.S.C.

§ 1956(a)(3)(B) involving the $2,500 "client referral" check that

he gave Dardinski.    But he is all wet on this one too.

           First, a quick fact refresher. After drug-dealer "Angel"

(played by undercover officer Nieves) handed him the $25,000 cash

retainer, George put the dough into his account through two

separate deposits (minutes apart), one for $9,000, the other for

$8,000.   He later wrote Dardinski a $2,500 check from this account

as payment for the referral — penning "office disposal" on the

check's memo line, even though Dardinski had not done a smidgen of

office-disposal work for George.

           With all that in mind, George essentially makes the

following four-step argument.     Step one:     Before he made the two

deposits, his account had a $122.82 balance.          That same day, a

$16,557.41 check payable to the Massachusetts Department of Revenue

cleared his account, leaving him a $565.41 balance:        $122.82 (the

                                 -18-
previous balance) + $17,000 (the cash deposits) - $16,557.41 (the

Department of Revenue check) = $565.41.                  Of that amount, only

$442.59 came from the two deposits: $565.41 - $122.82 (the balance

before   the   $17,000    in   cash    deposits)     =   $442.59.    Step   two:

Subsection (a)(3)(B) criminalizes financial transactions involving

property "represented to be the proceeds of specified unlawful

activity."       Step    three:       The     word   "involving"    means   that

prosecutors had to prove that every penny used to fund the $2,500

check came from the $25,000 cash retainer, which they failed to do,

given his account balance.            Step four:      Ergo, we must toss his

count-6 conviction.

             An interesting theory, but one that cannot survive close

inspection.     Consider United States v. McGauley, 279 F.3d 62 (1st

Cir. 2002).     There we rejected an argument like the one presented

here — in the context of a money-laundering prosecution under

§ 1956(a)(1), a provision virtually identical to § 1956(a)(3)(B):

subsection (a)(1) deals with "property involved in a financial

transaction represent[ing] the proceeds from some form of unlawful

activity"; subsection (a)(3)(B) deals with "a financial transaction

involving property represented to be the proceeds of specified

unlawful activity."        (Emphasis added.)             Anyhow, the McGauley

defendant deposited $155.76 of illegally-gathered gains into a bank

account, later closed that account, divided that account's contents

into two $49,497.40 cashier checks, deposited those checks into two


                                       -19-
new accounts at a different bank, and then withdrew large sums of

money from those accounts. 279 F.3d at 70-71. Fighting her money-

laundering conviction on appeal, she insisted that prosecutors had

to — but did not — prove that the full amount of the two $49,497.40

checks came from an illegal source.     Id. at 71.    Nonsense, we

ruled. See id.   To accept that argument would "eviscerate" § 1956,

we said, "permitting one to avoid its reach simply by commingling

proceeds of unlawful activity with legitimate funds." Id. And she

did not provide any cases to back up her suggestion "that there is

a de minimis exception to § 1956 that removes from the money

laundering prohibition transactions in which legitimate funds

greatly outweigh illegitimate ones."    Id.   We see no meaningful

difference between the McGauley defendant's argument and George's.

And applying McGauley's teachings to this case — which makes sense,

given the subsections' similar wording — kiboshes George's last

sufficiency challenge.9




     9
       Somewhat relatedly, George argues that, at a minimum, we
must order a new trial because the judge should have told the jury
that prosecutors "needed to prove that the money used to fund the
$2,500 check derived from the funds represented to be drug proceeds
by the undercover agent." But he floats that idea in a single,
unsupported sentence: he offers no case analysis, for example, and
never explains why the judge's actual instruction — that the
government had to prove, among other things, "that the transaction
involved property represented by a law enforcement officer and
believed by the defendant to be the proceeds of unlawful activity"
— did not do the job. Needless to say, the argument is waived.
See, e.g., Maldonado, 708 F.3d at 46 n.7; Sanchez, 354 F.3d at 80
n.4.

                               -20-
                            Evidentiary Issues

           Next, George claims that the judge committed evidentiary

error by (1) admitting Hansen's statements under the coconspirator

exception to the hearsay rule; (2) not striking agent Tamuleviz's

testimony about a check from Hansen made out to George's law

office;   (3)   excluding    Hansen's   plea   colloquy   and   cooperation

agreement; (4) admitting certain recorded conversations involving

"Angel"; and (5) letting Dardinski and agent Tamuleviz explain what

they thought George meant when George said during the meeting in

the Lexus that "he's already agreed to do the rest."            None of his

gripes requires us to reverse, however.

                                    (1)
                            Hansen's Statements

           George's lead argument is that the judge bungled matters

by admitting Hansen's recorded statements as non-hearsay statements

of a coconspirator.10        See Fed. R. Evid. 801(d)(2)(E).          That

exception applies if the judge finds it is more likely than not

that the defendant was a coconspirator of the speaker, that the

conspiracy existed at the time the statements were made, and that

they were made in furtherance of the conspiracy. See, e.g., United



     10
        The groused-about statements include Hansen's (a) asking
Dardinski how many times he would need his laundry services and
whether doing time on the state-larceny charge was worth it;
(b) responding "alright" to Dardinski's saying that "I'll do a
bunch more" deals and "I got all that money from the coke too"; and
(c) saying "oh jeez" when Dardinski warned him that "there's
probably fuckin' coke from this guy on it."

                                   -21-
States v. Petrozziello, 548 F.2d 20, 23 (1st Cir. 1977).                      How this

works    is    that     a    judge     conditionally        admits      the    alleged

coconspirator statements, "subject to a later finding by the

[judge], supported by extrinsic evidence (other than the statements

themselves)," sufficient to show the conspiracy and the speaker's

involvement in it.          United States v. Sepúlveda-Hernández, 752 F.3d
22, 30 n.2 (1st Cir. 2014).               The judge here followed that model.

But an unhappy George protests that he had quit the conspiracy

before the complained-about recordings were made and so nothing

Hansen     said      qualified   as       coconspirator     statements        made   in

furtherance of the conspiracy.              If properly preserved, that issue

gets    clear-error      review;     if    unpreserved,     it   gets    plain-error

review. See United States v. Mehanna, 735 F.3d 32, 56-57 (1st Cir.

2013). The parties spar over whether George did enough to preserve

the issue.      But we need not say who is right, because even giving

him the benefit of the doubt on the preservation point, George's

withdrawal theory is not a winner.

              Withdrawal is a difficult defense, typically requiring

evidence      that    the    accused      confessed   his   involvement        in    the

conspiracy to the government or announced his withdrawal to his

coconspirators. See, e.g., id. at 57; United States v. Ciresi, 697
F.3d 19, 27 (1st Cir. 2012); United States v. Potter, 463 F.3d 9,

20 (1st Cir. 2006).          George did neither, though he thinks he did

broadcast his withdrawal — twice.


                                           -22-
              The first time, he says, happened during the meeting in

his Lexus with Dardinski, before Dardinski had even met Hansen.

There, George reminds us, he told Dardinski, if "I don't" phone

"the guy" then "it's all done."              That, obviously, was not a

confession to the authorities.         George does not argue otherwise.

But neither does he explain how these statements — which could

suggest that he was champing at the bit to get a deal done —

constituted a clear communication to coconspirator Hansen that he

was withdrawing.       And far from disavowing the conspiracy, George

spent a lot of time at that meeting walking Dardinski through how

the deals would work.       He also later gave him Hansen's cell-phone

number.    All of that devastates this line of argument.

              Which takes us to the second time George supposedly

withdrew.     As we noted earlier (in rejecting sufficiency challenge

number 2), George repeatedly told Dardinski days before the first

deal that "I'm not involved" and that "you can tell [Hansen] what

I said."       With that he became an ex-coconspirator.          Or so he

argues.     But other things he said during that same conversation

pour   cold    water   on   this   theory.    One   example   that   springs

immediately to mind is his telling Dardinski to tell Hansen that

"unless he calls and discusses it with me, not to make checks out

. . . to me."      And do not forget that he later accepted $20,000

from Hansen for his role in the money-laundering scheme — a cash

grab that showed that he had been part of the conspiracy all along.


                                     -23-
            Ever persistent, George points to periods before and

after the deals where he "largely" would not answer or return

Dardinski's calls.        "Largely" is his word, not ours.        And, he

writes, his not "speak[ing] to or engag[ing] Dardinski" proves that

he had quit the conspiracy.        But mere cessation of activity on

behalf of the conspiracy is not enough to show withdrawal.            See

United States v. Piper, 298 F.3d 47, 53 (1st Cir. 2002); see also

Mehanna, 735 F.3d at 57 (holding that "[a]voiding contact with

one's coconspirators, without more, is not in any way, shape, or

form tantamount to abandoning the conspiracy").            And skipping

meetings and refusing to answer calls from cooperating witnesses

and coconspirators "constitute inaction rather than affirmative

steps to distance himself from his prior involvement."             United

States v. Guevara, 706 F.3d 38, 46 n.9 (1st Cir. 2013).           So this

leg of his argument does not support his position either.

            The short of it is that the judge did not clearly err in

admitting     Hansens's    statements   made   after   George's   alleged

withdrawal.    Enough said about that.

                                 (2)
              Agent Tamuleviz's Check-Related Testimony

            During the trial, prosecutors showed agent Tamuleviz what

was supposedly an $80,000 check from Hansen to George's law office.

The date on it suggested that someone had written it while the

conspiracy was going on.       The defense objected.     Agent Tamuleviz

only knew about the check — what it was, where it came from, etc.

                                   -24-
— as a result of debriefing Hansen after the conspiracy, George's

lawyer argued.   What prosecutors are trying to do, he added, is to

get "Hansen's declaration" — that he had penned the check during

the conspiracy — in "through Tamuleviz for the truth of the matter

asserted, but they're not calling Michael Hansen, so it's hearsay."

Objection   overruled,   the   judge   said.   Agent   Tamuleviz   then

identified the check and confirmed that he had gotten it from

Hansen.     The defense energetically cross-questioned the agent,

getting him to agree that Hansen had handed him the check after

turning on George and that George had neither signed nor cashed the

check.

            That night, the defense filed a written motion to strike

the check and related testimony, arguing that their admission was

improper hearsay that violated George's confrontation rights under

Crawford v. Washington, 541 U.S. 36 (2004).11          The government

opposed.     But the judge was partially receptive to George's

argument, ultimately ruling that he would strike the check from the

evidence, but not agent Tamuleviz's related testimony.        And the

judge later told the jury that he had struck the check "from the

record," adding that "evidence that the [c]ourt orders stricken is




     11
       Oversimplifying a bit for present purposes, Crawford holds
that the Constitution's confrontation clause bars the admission of
"testimonial" evidence unless the witness is unavailable and the
defendant has had a previous opportunity for cross-examination.
Id. at 53-54.

                                 -25-
no longer evidence in the case and must not be considered by you

once you commence your deliberations."

           Still smarting from the judge's ruling, George argues

that the admission of agent Tamuleviz's check-related testimony

offended his confrontation rights under Crawford.          But we need not

debate whether he is right, because even if an error occurred

(something we do not decide), that error was harmless beyond a

reasonable doubt.      See United States v. Earle, 488 F.3d 537, 542

(1st Cir. 2007) (stressing that "[i]f a constitutional error has

occurred, we must order a new trial unless the government has shown

that any error was 'harmless' beyond a reasonable doubt").               We

explain.

           Harmlessness turns on things like the importance of the

testimony to the case, the cumulativeness of the testimony, the

presence   or    absence    of   other     evidence      corroborating   or

contradicting    the   testimony,    the   extent   of   permitted   cross-

examination, and the overall strength of the government's case.

Id. at 546.     Here agent Tamuleviz's check testimony concerned a

peripheral issue and was cumulative of other evidence that came out

at trial — the jury, remember, heard others say how Hansen had

suggested that he cut George a check, and that George then use the

funds derived from that check to cut Dardinski a check.           Plus the

judge had instructed the jury not to consider the check for any

purpose.   And we have no reason to think that the jury failed to


                                    -26-
follow the judge's command.         See generally Acosta-Colón, 741 F.3d

at   202   n.13   (noting    that   "[w]e     presume   that   juries   follow

instructions"). Also, defense counsel scored some points on cross-

examination, getting agent Tamuleviz to confirm that Hansen had

coughed up the check after flipping on George and that George had

neither signed nor negotiated the check.            Last — but by no means

least — even without the offending testimony, the damning evidence

highlighted above underscores how strong the government's case

against George was.       So taking everything into account, any error

(if there was one) in admitting agent Tamuleviz's check-related

testimony was harmless.

                                  (3)
           Hansen's Plea Colloquy and Cooperation Agreement

            George slams the judge for not admitting Hansen's plea

colloquy and cooperation agreement into evidence.                 By way of

background, George tells us that Hansen pled guilty to failing to

file an IRS form required for cash transactions exceeding $10,000.

Hansen never pled guilty to conspiracy or aiding and abetting,

George adds, and the government's version of the facts at Hansen's

plea   colloquy   never     mentioned   any    Hansen/George    agreement   to

launder criminally-derived money either.                To George's way of

thinking, these documents were admissible as non-hearsay admissions

by the government (a party-opponent, George implies) that Hansen

was not guilty of conspiracy or aiding and abetting.             See Fed. R.

Evid. 801(d)(2) (explaining that admissions by a party-opponent are

                                     -27-
not hearsay).     And if Hansen was not guilty, then neither is

George.     Or so George suggests.   The judge deemed the documents

irrelevant to the crimes charged against George and thought they

would only confuse the jury.

            Even assuming for argument's sake that the contested

papers qualified as non-hearsay under Rule 801(d)(2) — and we

intimate no view on the question — the judge's ruling was within

the proper exercise of his discretion.     See, e.g., Polanco, 634
F.3d at 44 (explaining that abuse-of-discretion review applies in

situations like this).     Had the judge admitted the documents, a

prosecutor probably would have taken the stand to explain the

government's reasons for plea bargaining with Hansen — reasons that

may have had nothing to do with his guilt, like getting him to

cooperate against George, for instance.      And the reasons given

could have been highly incriminating to George.     Also, the judge

could have ended up with a mini-trial about a side issue — Hansen's

innocence of charges not made — that might have confused the jury.

Given all this, the judge abused no discretion in keeping the

disputed documents out.    See, e.g., United States v. Bingham, 653
F.3d 983, 999 (9th Cir. 2011) (collecting cases holding that a

judge may exclude documents like these on Fed. R. Evid. 403

grounds).

            Hoping against hope, George argues that the judge's

decision impaired his right to present a complete defense. But his


                                -28-
fair-trial rights were violated only if the judge abused his

discretion in barring the evidence.        See, e.g., United States v.

Brandon, 17 F.3d 409, 424 n.10, 444 (1st Cir. 1994).           And as we

have concluded, the judge did not.       Consequently, this argument is

a no-go.

                                 (4)
                        "Angel" Conversations

           Over defense objections, the judge admitted into evidence

— with redactions — recordings of conversations involving George,

Dardinski, and "Angel," the supposed drug dealer looking to hire

George who was really undercover officer Nieves.        George is okay

with the parts that touched on whether "Angel" paid his $25,000

retainer with dirty money.      His beef is with the other parts that,

he says, "smeared" him as "unprofessional" — stuff he considers

inadmissible   as   forbidden    character   evidence   that   was    more

prejudicial than probative.      See Fed. R. Evid. 404(b), 403.        His

opening example involves a snippet of conversation discussing bail

jumping.   "[A]ll he" — referring to "Angel" — "cares about" is

getting his guys "out" on bail, Dardinski explained. "I've done it

a million times," George shot back.           "Because if they're in,

there's more of a chance that they're gonna roll," Dardinski said,

adding that "[i]f they're out, they go home.      He pays them."     "What

kind of money are we looking at right now?" George asked.             "Big

money," Dardinski replied.       "I'm making a lot here," Dardinski

stressed, after having earlier told George that he had gotten his

                                  -29-
money "from this coke guy."         "So," George said, "he's just got

money, money, money."        Reviewing solely for abuse of discretion,

see, e.g., United States v. Doe, 741 F.3d 217, 229 (1st Cir. 2013),

we see no reason to reverse the judge's action.

             Evidence   of   a   defendant's   other   bad   acts   is   not

admissible to prove his propensity to behave in a particular way.

See Fed. R. Evid. 404(b)(1). But bad-acts evidence may be admitted

for other purposes.     See id. 404(b)(2).     And the recordings served

an important non-propensity purpose:       they helped paint a picture

of George and "Angel's" relationship, bringing into bold relief

George's understanding that "Angel" had made his money in the drug

trade.   See Doe, 741 F.3d at 230 (finding no abuse of discretion in

admitting evidence of defendant's past drug dealings because "it

painted a picture of the relationship between" the defendant and

the undercover officer, "thereby providing the jury with context

surrounding the drug sale").

             Of course, even if admissible under Rule 404(b), bad-acts

evidence may stay out under Rule 403 if it is "substantially" more

prejudicial than probative. See, e.g., United States v. Sebaggala,

256 F.3d 59, 67 (1st Cir. 2001).       Such an inquiry — involving the

balancing of intangibles — calls on the judge to exercise judgment,

naturally.     See, e.g., United States v. Williams, 717 F.3d 35, 41

(1st Cir. 2013).     And the judge was equal to the task, concluding

that the balance favored admitting some parts of the recordings but


                                    -30-
excluding others.   As a further safeguard, the judge told counsel

that he would consider any limiting instruction offered by the

defense, and later gave George's requested instruction, telling the

jury that "Mr. George did not engage in any unlawful behavior by

simply accepting the undercover agent as a new client or by

accepting the $25,000 in cash as a legal fee."     Only in extreme

cases will we second-guess the judge's "on-the-spot judgment." Id.

This is not that case.

                               (5)
           Dardinski's and Agent Tamuleviz's Testimony
       Concerning George's "agreed to do the rest" Comment

          And that leaves one remaining evidentiary issue.    Over

defense objections, the judge let Dardinski explain what he thought

George meant when George said during the meeting in the Lexus that

"he's already agreed to do the rest":    Dardinski understood that

statement to mean that George and the mortgage broker (who later

turned out to be Hansen) "had discussed the proceeds from the drug

money and all that, and that's where all the money was coming

from." Also over defense objections, the judge let agent Tamuleviz

explain what he thought George's "he's already agreed to do the

rest" statement meant: "The rest of the money at that time," agent

Tamuleviz testified, "would be from the money Mr. Dardinski made

from the repossession and also from the cocaine."    George argues

that the judge's rulings violated Fed. R. Evid. 701 — a rule that

allows a lay witness to offer an opinion if it is rationally


                               -31-
premised on his perception, helps the jury better understand either

his testimony or some fact in issue, and is not based on scientific

or specialized knowledge within the scope of Rule 702 (governing

expert opinion).       We review for abuse of discretion, see United

States v. Muñoz-Franco, 487 F.3d 25, 36 (1st Cir. 2007), and find

none.

            As for Dardinski, he was personally involved in this

conversation with George, clearly. And he based his lay conclusion

not on scientific-like knowledge but on an earlier chat he had had

with George — you know, the one where he told George that he had

"coke" money to launder. Also, the judge could reasonably conclude

that this testimony would help the jury.              See United States v.

Lizardo, 445 F.3d 73, 83 (1st Cir. 2006) (finding no abuse of

discretion in allowing a co-defendant to testify about the meaning

of statements that "were either deliberately ambiguous or of

uncertain meaning").

            And as for agent Tamuleviz, he had been intimately

involved    in   the   investigation   from   start    to   finish,   setting

Dardinski    up    with    recording    equipment,      surveilling     every

Dardinski/George meeting, reviewing every recording, etc.              So he

knew that Dardinski had told George that he had "coke" money in

need of cleaning (on top of the money from the repo scam) before

George reported back at their next meeting that his "guy" had

"agreed to do the rest."      Time and again we have stated that Rule


                                   -32-
701 lets in "'testimony based on the lay expertise a witness

personally acquires through experience, often on the job.'" United

States v. Santiago, 560 F.3d 62, 66 (1st Cir. 2009) (quoting United

States v. Maher, 454 F.3d 13, 24 (1st Cir. 2006)).                  Exactly so

here. And given these circumstances we spot no abuse of discretion

in the judge's course of action.        See United States v. Albertelli,

687 F.3d 439, 447 (1st Cir. 2012) (okaying the admission of an

agent's testimony about the meaning of recorded conversations,

because "while not the most traditional lay opinion," the agent's

"testimony formally meets the requirements of Rule 701, being

rationally based on [his] perception of the conversations; helpful

in the Rule 701 sense broadly understood; and yet not based on

expert    knowledge   within    the   meaning   of   Rule   702")    (internal

quotation marks and citation omitted), cert. denied 133 S. Ct. 2389

(2013).

            With that and at long last, we have exhausted George's

evidentiary challenges.        But there is still some work to do.

                               New-Trial Issue

            Alleging, as he did below, that the interests of justice

call for a new trial, George separately argues that the judge

abused his discretion in denying his new-trial motion.                     But

George's new-trial argument simply replays the arguments that we

just outright rejected.        Consequently, we see no hint of abused

discretion here.      See Maldonado, 708 F.3d at 46.


                                      -33-
                            Cumulative-Error Issue

           George invokes the cumulative-error doctrine in the hopes

of   landing   a   new    trial.    We   have   spied   one   assumed   error

(concerning agent Tamuleviz's check-related testimony) that was

harmless to boot.          Consequently, the cumulative-error doctrine

helps him not at all.       See United States v. DeSimone, 699 F.3d 113,

128 (1st Cir. 2012) (holding that "[t]he cumulative error doctrine

is of no use to [the defendant] because the only identified error

was harmless").

                         Sentencing-Enhancement Issue

           When calculating George's sentence the judge imposed a

six-level enhancement under § 2S1.1(b)(1)(B)(I) of the federal

sentencing guidelines.12       That section requires the enhancement if

"the defendant knew or believed that any of the laundered funds

were the proceeds of, or were intended to promote[,] . . . an

offense involving the manufacture, importation, or distribution of

a controlled substance or a listed chemical." George questions the

factual basis for the enhancement, claiming that prosecutors never

proved that he knew or believed that any of the laundered money was

drug money.        Precisely the opposite is true, however.             Don't

forget: prosecutors played a recording of Dardinski telling George



      12
        The judge      cited USSG § 2S1.1(b)(1)(A) in applying the
enhancer.   But §     2S1.1(b)(1)(B)(i) is the right provision, see
United States v.      Dávila-González, 595 F.3d 42, 45-46 (1st Cir.
2010), so that is     the one we use.

                                     -34-
that he had to "hide" some "coke" money and another recording of

George telling Dardinski that Hansen had agreed to clean "the

rest," with "the rest" being an apparent allusion to the drug

money.    So we spy no reversible error with the judge's enhancement

ruling.    See United States v. Matthews, 749 F.3d 99, 105 (1st Cir.

2014) (explaining that when it comes to enhancement decisions, "we

review the district court's legal rulings anew, its factfinding for

clear error, and its application of the guidelines to the case on

a 'sliding scale' — with the scrutiny cranked up the more law-

driven the court's decision is" (quoting United States v. Zehrung,

714 F.3d 628, 631 (1st Cir. 2013))).

            Not    so    fast,   George       argues.   The    judge    found    the

sentencing-enhancement facts by a preponderance of the evidence,

not a jury using a beyond-a-reasonable-doubt standard, which he

argues violates Apprendi v. New Jersey, 530 U.S. 466 (2000), and

Alleyne v. United States, 133 S. Ct. 2151 (2013).                But because the

enhancement    did      not   increase    a     statutory   maximum    or   minimum

sentence, the judge did nothing wrong here.                 See United States v.

Ramírez-Negrón, 751 F.3d 42, 48 (1st Cir. 2014).

            As a fallback, George argues that the judge should have

applied a clear-and-convincing standard of proof.                      Our caselaw

clearly    holds     that     the   preponderance       standard       applies   in

circumstances like this case.             See, e.g., id.      So George strikes

out on this theory too.


                                         -35-
                          Forfeiture Issue

           Lastly, George criticizes the district judge for ordering

his Lexus forfeited. That order relied on two statutes. The first

one, 18 U.S.C. § 982(a)(1), provides that anyone found guilty of

infracting § 1957 — criminalizing the moving around of at least

$10,000 in illegal proceeds through a financial institution — shall

forfeit any property "involved in" or "traceable to" the crime.

The second one, 31 U.S.C. § 5317(c)(1)(A), declares that anyone

found guilty of violating § 5324 — criminalizing the structuring of

cash transactions to evade reporting requirements — shall forfeit

any property "involved in" or "traceable" to the offense. George's

theory is that prosecutors failed to establish a "substantial

connection" between the car and the crimes.           In assessing this

argument, we give fresh review to legal questions and clear-error

review to mixed questions of law and fact.            See, e.g., United

States v. Reiner, 500 F.3d 10, 18 (1st Cir. 2007).            So viewed,

George's claim is a nonstarter.

           Cases discussing a civil-forfeiture statute, 21 U.S.C.

§ 881(a)(7), say that a "substantial connection" is required

between the property to be forfeited and the criminal activity.

See United States v. Heldeman, 402 F.3d 220, 222 (1st Cir. 2005).

George   apparently   believes   that    the   "substantial   connection"

standard should apply in the criminal-forfeiture context too, a

matter expressly left open in Heldeman.        See id.   Today is not the


                                  -36-
day to decide the issue, however.      That is because "[w]hatever the

exact degree of connection required by the criminal forfeiture

statute," the evidence sufficed to support the forfeiture. See id.

Recall how George met with Dardinski in the Lexus — a pivotal

meeting where George explained the ins and outs of the money-

laundering deal, which his "guy" (Hansen) had agreed to help with.

That the meeting happened in George's Lexus rather than at his law

office or some other public place suggests that he wanted to

protect the crooked scheme from prying eyes and ears. We detect no

reversible error.

                               Final Words

          Our   work   over,   we   affirm   George's   convictions,   his

sentence, and the forfeiture order entered against him.

          So ordered.




                                    -37-